PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. D954,875
Issued:  14 Jun 2022
Parsons, Robert, R.
Application No. 29/755,703
Filed: 22 Oct 2020
For: GOLF CLUB HEAD

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed April 5, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP§ 708.02, Section II:  Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

A review of the record indicates that the application will issue into a patent on June 14, 2022 as Patent No. D954,875.  Therefore, the petition is deemed to be unnecessary and is DISMISSED AS MOOT.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at 571-272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET